Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 directed to the First Species I (Figs. 1-8) in the reply filed on 04/29/2022 is acknowledged.
 Claims 17-20 directed to the Second Species II (Fig. 9) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Korean Application KR10-2019-0080129 dated 07/03/2019 and applicant has filed a certified copy of this Korean application on 01/28/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of lift pins includes: a lift pin..., a flexure…”. It is not clear if combination of the lift pins have one lift pin that includes a lift pin..., a flexure…; or each of the plurality of lift pins includes: a lift pin..., a flexure…For the purpose of this examination and based on drawings, examiner has interpreted the above limitation to be --each of the plurality of lift pins includes: a lift pin..., a flexure…---.
Claims 2-8 are rejected due to dependency on rejected claim 1.
Claim 9 recites “the plurality of lift pins includes: a lift pin..., a flexure…”. It is not clear if combination of the lift pins have one lift pin that includes a lift pin..., a flexure…; or each of the plurality of lift pins includes: a lift pin..., a flexure…For the purpose of this examination and based on drawings, examiner has interpreted the above limitation to be --each of the plurality of lift pins includes: a lift pin..., a flexure…---.
Claims 10-16 are rejected due to dependency on rejected claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hosaka et al. (US Publication No. 2017/0301579) hereinafter Hosaka.
Regarding claim 1, Hosaka teaches (reproduced and annotated Fig. 3 below) a substrate processing apparatus (plasma processing apparatus 10) including: a chuck (14) including a plurality of pin holes; a plurality of lift pins positioned to rise and fall through the plurality of pin holes; and a lift plate (20) configured to raise and lower the plurality of lift pins, wherein each of the plurality of lift pins includes: a lift pin having a rod shape configured to move up and down in a pin hole of the plurality of pin holes, a flexure (24) coupled to a lower portion of the lift pin, a weight body (18a) positioned underneath the lift plate, and a weight string connecting the flexure and the weight body, wherein the lift plate includes a string hole through which the weight string passes through.

    PNG
    media_image1.png
    645
    757
    media_image1.png
    Greyscale

Regarding claim 9, Hosaka teaches (reproduced and annotated Fig. 3 above) a substrate processing apparatus (plasma processing apparatus 10) including: a chamber (processing vessel 12 shown in Fig. 1); a chuck disposed in the chamber (Fig. 1), the chuck (14) including a plurality of pin holes; a plurality of lift pins positioned to rise and fall through the plurality of pin holes; and a lift plate (20) configured to raise and lower the plurality of lift pins, wherein each of the plurality of lift pins includes: a lift pin having a rod shape configured to move up and down in a pin hole of the plurality of pin holes, a flexure (24) coupled to a lower portion of the lift pin.
Regarding claim 6, Hosaka teaches (reproduced and annotated Fig. 3 above) the pm hole and the string hole are vertically aligned.
Regarding claims 7 and 15, Hosaka teaches (reproduced and annotated Fig. 3 above) the flexure (elastic body 24) comprises a spring structure (coil spring).
Regarding claims 8 and 16, Hosaka teaches (reproduced and annotated Fig. 3 above) the flexure comprises a cylindrical structure (generally cylindrical shaped), and the cylindrical structure includes a plurality of cutout parts in the X-axis (inside the coil), Y-axis (between coils), and oblique (inside the coil) directions.

    PNG
    media_image2.png
    279
    266
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka in view of Oki et al. (US Publication No. 2016/0281263) hereinafter Oki.
Regarding claims 2 and 13, Hosaka teaches the pin hole includes an upper side and a lower side; but does not show each of the upper side and the lower side including a funnel-shaped recess.Oki teaches a substrate processing apparatus with chamfers 1250, 1252 (funnel-shaped recesses) on the upper side and the lower side of the susceptor 302 (see Fig. 12H) to aid strengthening the susceptor by preventing crack formation (par. 0097).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate funnel-shaped recesses of Oki in pin holes of apparatus of Hosaka. Doing so would strengthen the susceptor by preventing crack formation.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka in view of Yudovsky (US Publication No. 2016/0099166).
Regarding claim 4, Hosaka does not teach the claimed slide stopper surrounding the flexure.Yudovsky teaches slide stopper (sleeve 210) around the flexure 220 to prevent sliding of the flexure on the lift plate 230 during lifting and lowering operation.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate flexure slide stopper of Hosaka in apparatus of Yudovsky. Doing so would to prevent sliding of the flexure on the lift plate during lifting and lowering operation of the lift plate.
Regarding claim 12, Hosaka does not teach the claimed stopper groove surrounding the flexure.Yudovsky teaches stopper groove (sleeve 210) around the flexure 220 to prevent sliding of the flexure on the lift plate 230 during lifting and lowering operation.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate flexure stopper groove of Hosaka in apparatus of Yudovsky. Doing so would to prevent sliding of the flexure on the lift plate during lifting and lowering operation of the lift plate.
Allowable Subject Matter
Claims 3, 5, 10-11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723